Barnard, P. J.
The defendants covered the steps of the stairs leading from the lower to the upper deck of their ferry-boat," with brass. The plaintiff, a passenger, in passing down carefully, slips and falls to the bottom, severely injuring herself. Eó claim is made that plaintiff’s negligence contributed to the injury. The jury have found that a brass covering to stairs, which has become so slippery as to be dangerous to persons using them carefully, furnishes proof of negligence on the part of the company permitting the use of such stairs. I concur in the findings. It is a .universal result that either iron or brass, corrugated, or otherwise, will, by friction of the feet, become so slippery as "to be unsafe. A common use of such" a step will not protect a company permitting its use, if an accident is caused thereby. That would be a sacrifice of safety of passengers to the durability of the stairs.

Judgment affirmed, with costs.